Title: Earl of Macclesfield: Speech Awarding the Copley Medal, 30 November 1753
From: Macclesfield, George Parker, Earl of
To: 


Gentlemen,
[November 30, 1753]
Sir Hans Sloane being now dead, who was the surviving Trustee of the late Sir Godfrey Copley Bart., the Right of disposing of that Gentleman’s annual Benefaction, is incontestably devolved upon your President and Council, who have accordingly taken that matter into consideration.




And in deliberating thereupon, they thought it their Duty to keep these two points steadily in view, namely, the Advancement of Science and usefull Knowledge, and the Honour of this Society. To the attaining, both which ends, they were convinced, that a strictly just and impartial disposal of this Benefaction, in favour of those only who truly deserved it, would not a little conduce.
Since such a disposition of it, if constantly practised, would greatly contribute to the credit of this Society; and at the same time would encourage a laudable emulation among learned and ingenious Men, who would thereby be induced to exert their faculties, and endeavour to excell each other, not only in making usefull and curious discoveries and improvements, but also in a readiness to communicate them to this respectable Body, who are extremely able to judge of their merit, and have it in their power to reward it, by bestowing upon them this desirable Prize. Desirable! not so much in regard to the intrinsick value of the Medal itself, as for the manner in which, and the Persons by whom it shall be adjudged to them. A Prize! which they will be proud to shew during their own lives, and will with pleasure transmit to their Posterity, as a lasting and honourable mark of the esteem wherein themselves were held by the Royal Society of London.
And, on this occasion, I cannot but greatly applaud the happy instance, which our late most worthy President, Martin Folkes Esqr., gave of his Sagacity and Judgment, when he proposed that this Benefaction should not be paid in the current Coin of this or any other Country, which, being of common use and of a transitory nature, could retain in itself no inherent marks of honour with respect either to it’s present or future Possessor; But that a Golden Medal, of the like or greater value, and adapted to this particular purpose, should be substituted in lieu thereof; which might be converted into Specie, if the Proprietor or his Descendants should at any time be so pleased; or might remain, under the same form, in the possession of himself and his Family after him, as a convincing testimony of his own real Merit.
Nor did your Council think, that it was at all fit and proper to confine this Benefaction within the narrow limits of any particular Country, much less of this Society itself.

For they were of opinion, that learned Men and Philosophers of all Nations ought to entertain more enlarged Notions; that they should consider themselves and each other, as Constituent Parts and Fellow-Members of one and the same illustrious Republick; and look upon it to be beneath Persons of their character, to betray a fond partiality for this or that particular district, where it had happened to their own lot either to be born or reside: But that their Benevolence should be universally diffused, and as extensive as the Knowledge they profess to pursue; and should be sensibly felt by all who, in their respective stations, contributed their proportion to the Common Stock of the whole, by their endeavours to promote and advance Science and usefull Knowledge; wherein alone the true Interest and Welfare of such a Republick consist.
For which reason, your Council judged it to be highly expedient that, Tros Rutulusve fuat, Whosoever should deserve well of that learned Republick in general, and of this Society in particular, should indifferently partake of your favours and honours.
Upon these Principles your Council proceeded, in fixing their choice of a Person on whom this honourable Mark of Distinction should be this day conferred. And on such an occasion, they could not overlook the merit of Benjamin Franklin Esqr. of Pensilvania; who, though he be not a Fellow of this Society nor an Inhabitant of this Island, is a Subject of the Crown of Great Britain, and must be acknowledged to have deserved well of the Philosophical World, and of this learned Body in particular; to whom he has, at various times, caused to be communicated many of the Experiments he has made, and of which you have lately received a large collection, together with the conclusions which he imagines may be deduced from them; all which are contained in his printed Treatise upon the subject of Electricity.
A Subject! known in part indeed long ago; but which, not many years since, was thought to be of little importance; and was at that time only applied to illustrate, in some degree, the Being and Nature of Attraction and Repulsion; nor was any thing much worth notice expected to arise from it.

But, to the honour of this Society and of the British Nation in general, let it be remembred; that the Person, who first attempted to explore the secrets of this then neglected subject, but which now appears to have a most surprizing share of power in Nature; and who gave occasion to the diligent researches, that have since been made into the Properties and Essence of it, was a Member of this Society, and a Native and Inhabitant of England: Who I am sorry to say is now no more; since it must have given him inexpressible pleasure to see, that what he had done with respect to Electricity, had occasioned those great and important discoveries, which have now been made in relation thereto.
For not only his Countrymen, but Foreigners also, were incited by what he had discovered, to make further experiments, and to push on, with a becoming Spirit, their enquiries into the nature of this extraordinary Phaenomenon: And the indefatigable pains of a learned Brother now present, were crowned with success even beyond expectation; and enabled him to make so considerable a Progress in explaining and forming a kind of System of Electricity, as now does, and will continue to do him the greatest honour, in all parts of the learned World.
I am persuaded that it would offend this Gentleman’s Modesty to hear, especially in this publick manner, those commendations which he justly deserves, and the high opinion, which not only my self but the whole Society entertain of his uncommon Skill and abilities, as well in other Branches of Knowledge, as in this whereof I have been speaking: For which reason I shall put a constraint upon my self, and forbear entring further into that Encomium which I really think to be due to him.
The Advances however, which this Gentleman and others had made towards laying open the nature of Electricity, though very considerable in themselves, left room for carrying on these enquiries still further. To this work Mr. Franklin earnestly applied himself: And as his Diligence and Ingenuity deserved, so they met with uncommon Success. For though some others might have begun to entertain suspicions of an Analogy between the effects of Lightning and Electricity; yet I take Mr. Franklin to be the first who, among other curious discoveries, undertook to shew from experiments, that the former owed it’s origin entirely to the latter; and who pointed out an easy method, whereby any one might satisfie himself of the truth of the fact which he had so advanced.
This Method, which he had pointed out, was so much approved, and has been so successfully put in execution in many different places, that it remains no longer a matter of suspicion and doubt; but is clear and plain to a demonstration, that Electricity alone is the cause of that Tremendous Appearance, whose effects prove frequently so fatal in many parts of this Terraqueous Globe. And it were greatly to be wished, that some effectual and practicable way could be found out, by Mr. Franklin or others, to prevent, or at least to lessen, the mischiefs which too often attend that terrible Meteor.
Mr. Franklin’s Book has, for some time, been in the hands of most who hear me; and large Accounts (drawn up by Foreigners as well as by the learned Gentleman before mentioned) of Mr. Franklin’s numerous and curious experiments, have been laid before this Society; besides those Accounts which himself has more immediately caused to be communicated to us at various times. It would therefore be impertinent in me to trespass upon your patience, by entring into a detail of particulars, which I am satisfied you are all well acquainted with.
True it is, that several learned Men, both at home and abroad, do not entirely agree with him in all the Conclusions he draws, and the Opinions which he thinks may be deduced from the Experiments he has made. But far be it from me, to pretend to decide those prints; more especially in this place and at this time. That Matter is yet in dispute; and if I am rightly informed, Mr. Franklin is now preparing to produce, in support of his sentiments, still further experiments; some of which, he flatters himself, will appear more surprizing, than any that have already been communicated to the World.
Let it therefore suffice for the present to say, that even those Persons, who happen to differ with him in opinion as to some Points, universally acknowledge his great Merit. And particularly the learned Gentleman, whom I have more than once mentioned, is pleased to declare Mr. Franklin “to be a very able and ingenious Man”; and says “that he has a head to conceive and a hand to carry into execution, whatever he thinks may conduce to enlighten the subject matter of which he is treating”; and although that Gentleman “cannot agree with him in some of his opinions, yet he thinks scarce any body better acquainted with the subject of Electricity than Mr. Franklin.”
These Testimonials therefore, given by so capable as well as unprejudiced Judges, in his favour; and more especially that Character of him which I have just now quoted; joined with that Opinion which every one who has read his book must entertain of him; will sufficiently justifie your Council in having adjudged to Mr. Franklin the Golden Medal for this year, as a Mark of Distinction due to his unquestionable Merit.
Many and very considerable Advances and Improvements have, within the Space of some years past, been made in several Branches of Natural Knowledge; but there is ample room still remaining, for the inquisitive and able Philosopher to employ his skill and labour. The Book of Nature is a very large and comprehensive Volume; And notwithstanding no small Part of it has been unfolded and exposed to our view, by learned and ingenious Men of this and many other Countries; yet it still contains abundantly sufficient Matter to exercise our talents upon, and which justly ought to excite our curiosity, and encourage us to proceed with vigour, in our endeavours to bring to light, what is at present concealed from our eye.
We know that few things are of so occult and obstinate a nature, as not to yield to sagacity and Industry, and be forced to lay open their most hidden Properties to the diligent and ingenious Enquirer.
In confidence whereof, let us pursue with unwearied application and assiduity, our researches into every Branch of Natural Philosophy. Nor let us be discouraged from such pursuits by a mistaken Notion, that any part of it is too inconsiderable to deserve our regard and attention: Since who could have entertained any hopes, some years ago, that Electricity was capable of furnishing matter for so great and important discoveries, as have lately been made in relation thereto; and which at this time afford us a promising prospect of much more and greater, if due pains are not wanting, on our part, to search after them.
It is therefore to be hoped that those Gentlemen who have applied their thoughts and studies to lay open the amazing Properties of Electricity, will not sit down contented with the Progress that has already been made therein; but will rather be encouraged thereby to proceed diligently in the same work. And I flatter my self, that Mr. Franklin will consider this honourable Present, not only as a Reward, in some measure, of the Discoveries, with which he has already favoured the World, in relation to this very powerfull Agent in Nature; but also as a proper Incitement, to carry on still further his enquiries into this truly deserving and important subject.
Nor do I in the least doubt, that our worthy Brother, Mr. Peter Collinson, to whom (as Mr. Franklin resides in a remote Country) I shall recommend the care of conveying this Medal to him, will make use of all proper means, to induce him to persevere in so laudable an Undertaking.
 Endorsed: The Earl of Macclesfields Speech to the Royal Society on Tuesday the 30th: 9br: 1753 when He declared to them the Designation of Sir Godfrey Copleys Golden Medal for that year to Benjamin Franklin Esqr: of Pensilvania
